United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.C., Appellant
and
U.S. POSTAL SERVICE, GREENSBORO
PERFORMANCE CLUSTER, Greensboro, NC,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-305
Issued: November 14, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On November 28, 2011 appellant, through her attorney, filed a timely appeal from the
June 24, 2011 merit decision of the Office of Workers’ Compensation Programs (OWCP)
denying her recurrence of disability claim. Pursuant to the Federal Employees’ Compensation
Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of
this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained a
recurrence of total disability on or after September 23, 2010 due to her May 7, 2004 work injury.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
OWCP accepted that on May 7, 2004 appellant, then a 32-year-old letter carrier,
sustained tendinitis of her left foot and ankle due to stepping out of a postal vehicle. Appellant
began working in a light-duty position with restrictions on various activities, including the
amount of time spent walking and standing. OWCP paid her compensation for periods of
disability.
In an August 3, 2004 report, Dr. Hyatt M. Todd, an attending podiatrist, noted that
appellant reported that the resolution of her left plantar fasciitis was doing well. He stated,
“There is no pain on palpation of the medial calcaneal tubercle, left, just minimal pain on
palpation to the lateral aspect of the left foot. However, the right foot is experiencing some
symptomatology associated with the abnormal use of the orthotics.”
In a November 14, 2004 report, Dr. Todd noted that x-ray testing of appellant’s left foot
did not show any osseous abnormality. He diagnosed tendinitis of the left perineal tendon and
recommended work restrictions, including limits on walking and standing.
From September through November 2004, appellant received treatment from Burlington
Orthopedic and Hand Surgery, but no diagnosis or details of any treatment were provided. On
February 27, 2006 Dr. Todd diagnosed plantar fasciitis of the right foot and recommended work
restrictions.
In a September 23, 2010 letter, the employing establishment advised appellant that her
position had been evaluated under the National Reassessment Process (NRP). The employing
establishment informed her that, effective September 23, 2010, it could no longer provide work
within her medical restrictions.
Appellant stopped work on September 23, 2010 and filed a claim alleging that she
sustained a recurrence of total disability on September 23, 2010 due to her May 7, 2004 work
injury. She requested that she be reimbursed for medical care necessitated by the tendinitis,
plantar fasciitis and arthritis of her left foot. Appellant stated that “restrictions have been kept
over the years as it comes back when I stand or work for long periods of time on hard surfaces.
Also, back pain adds to discomfort.”
In an October 27, 2010 letter, OWCP noted that it had received appellant’s claim for a
recurrence of disability on September 23, 2010 due to her May 7, 2004 work injury.2 It advised
that she had the burden of proof to establish her claimed recurrence of disability and indicated
that the evidence of record was insufficient to establish that her current medical conditions and
total disability were causally related to the May 7, 2004 work injury. OWCP requested that
appellant submit additional factual and medical evidence within 30 days of the date of the letter,
including medical evidence containing a firm diagnosis, description of clinical course followed,
findings of diagnostic testing and opinion on causal relationship between the accepted work
injury and the claimed disability. Appellant did not submit any evidence within the period
allotted by OWCP.
2

OWCP stated, “You are asking to have your claim reopened as a result of the NRP program.”

2

In a December 2, 2010 decision, OWCP denied appellant’s claim on the grounds that she
did not submit sufficient medical evidence to establish that she sustained a recurrence of total
disability on or after September 23, 2010 due to her May 7, 2004 work injury.
Appellant disagreed with this decision and requested a telephonic hearing with an OWCP
hearing representative. During the April 12, 2011 hearing, appellant’s counsel argued that
OWCP erred by requesting that appellant submit additional medical evidence in support of her
claim as she had already established that she sustained a recurrence of total disability.
In a June 24, 2011 decision, an OWCP hearing representative affirmed OWCP’s
December 2, 2010 decision noting that appellant had the burden of proof to submit medical
evidence establishing her claimed recurrence of total disability. She indicated that OWCP
properly followed its procedure by requesting that appellant submit supporting medical evidence
but indicated that she failed to submit such evidence.
LEGAL PRECEDENT
A recurrence of disability includes an inability to work that takes place when a light-duty
assignment made specifically to accommodate an employee’s physical limitations due to his or
her work-related injury or illness is withdrawn -- except when such withdrawal occurs for
reasons of misconduct, nonperformance of job duties or a reduction-in-force (RIF).3 Absent a
formal wage-earning capacity determination and assuming the position was not withdrawn for
cause or because of a RIF, the employee would be entitled to compensation based upon a
showing of continuing injury-related disability for regular duty.4
In addition to the generally applicable provisions in the preceding paragraph, OWCP has
issued specific guidance for employees affected by NRP of the postal service. FECA Bulletin
No. 09-05 outlines procedures for light-duty positions withdrawn pursuant to NRP. Regarding
claims for total disability when a wage-earning capacity decision has not been issued, FECA
Bulletin No. 09-05 provides that if the claimant has been on light duty due to an injury-related
condition without a loss of wage-earning capacity (LWEC) rating (or if the LWEC rating has
been set aside), payment for total wage loss should be made based on the Form CA-7 as long as
the following described criteria are met. First, the current medical evidence within the file
establishes that injury-related residual conditions continue. There must be sufficient medical
evidence in the record within the last six months to make this determination. In addition, the
evidence in the file must support that light duty is no longer available. There must be no
indication that a retroactive LWEC determination should be made. Where a retroactive LWEC
is considered, an OWCP district Director must approve any such decision. In the event OWCP’s
claims examiner finds that the evidence in file is not sufficient to determine whether total wageloss benefits should continue, current medical evidence should be requested from the claimant
and the employer.5
3

20 C.F.R. § 10.5(x).

4

Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.7(a)(4) (October 2009).

5

FECA Bulletin No. 09-05 (issued August 18, 2009).

3

ANALYSIS
OWCP accepted that appellant sustained tendinitis of her left foot and ankle on May 7,
2004 and she began working in a light-duty position with restrictions on various activities. The
employing establishment advised appellant that her position had been evaluated under NRP.
Effective September 23, 2010, it could no longer provide work within her medical restrictions.
Appellant stopped work on September 23, 2010 and filed a claim alleging that she sustained a
recurrence of total disability due to her May 7, 2004 work injury.
Generally, a withdrawal of limited-duty constitutes a recurrence of disability under
OWCP regulations. In the instant case, there is no LWEC in place. According to the guidelines
outlined in FECA Bulletin No. 09-05, OWCP must consider whether the current medical
evidence establishes that the injury-related residuals continue (within the last six months); that
evidence in the file supports a certain number of hours of light duty are no longer available; and
that there is no indication that a retroactive LWEC should be made. If such medical evidence
does not exist or is insufficient, it should request current medical evidence from both the postal
service and claimant.6
OWCP’s December 2, 2010 and June 24, 2011 decisions denying appellant’s claim for a
recurrence of total disability beginning September 23, 2010 did not address FECA Bulletin No.
09-05 or fully follow its guidance. As such, the Board will set aside OWCP’s June 24, 2011
decision and the case will be remanded for a proper decision in accordance with the procedures
and guidance offered in FECA Bulletin No. 09-05. After such development OWCP finds
necessary, it shall issue an appropriate decision.
CONCLUSION
The Board finds that OWCP failed to follow the procedures it has adopted for
adjudicating claims under NRP and that the decision dated June 24, 2011 must be set aside and
the case remanded.

6

See T.C., Docket No. 11-1880 (issued September 25, 2012).

4

ORDER
IT IS HEREBY ORDERED THAT the June 24, 2011 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for adjudication in
accordance with this decision of the Board.
Issued: November 14, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

